



Exhibit 10.1
SEVENTH AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


SEVENTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) dated March
4, 2020 (the “Effective Date”) between Comtech Telecommunications Corp. (the
“Company”) and Fred Kornberg (“Kornberg”).


Kornberg is presently Chairman of the Board of Directors and Chief Executive
Officer of the Company and is employed pursuant to a sixth amended and restated
employment agreement dated November 18, 2016, as amended by the Amendment to the
Sixth Amended and Restated Employment Agreement entered into and effective June
6, 2017 (collectively, the “Prior Agreement”). The Company and Kornberg now
desire to enter into a further amended and restated employment agreement on the
terms and conditions set forth herein.


On the Effective Date, Kornberg and the Company entered into a Change in Control
Agreement (Tier 1) (the “CIC Agreement”) pursuant to which Kornberg is eligible
to receive certain payments and benefits from the Company in connection the
termination of Kornberg’s employment in the circumstances described in the CIC
Agreement. Capitalized terms used but not defined in this Agreement have the
meanings given to such terms in the CIC Agreement.


Accordingly, the Company and Kornberg hereby amend and restate the Prior
Agreement, effective as of the Effective Date, to read in its entirety as
follows:


1. The Company hereby employs Kornberg for the period (hereinafter referred to
as the “Employment Period”) commencing on the Effective Date and, except as
otherwise provided in Paragraph 6 hereof, terminating at the close of business
on July 31, 2022. During the Employment Period, Kornberg shall be the Chief
Executive Officer of the Company and shall have supervision over the business
and affairs of the Company and its subsidiaries. During the Employment Period,
Kornberg shall report and be responsible only to the Board of Directors of the
Company and shall have powers and authority superior to those of any other
officer or employee of the Company or any of its subsidiaries. During the
Employment Period, Kornberg shall be nominated for election by the Company’s
shareholders to the Board of Directors at the expiration of Kornberg’s
then-current term as a member of the Board of Directors, and if so elected,
Kornberg shall be appointed the Chairman of the Board of Directors. Except as
otherwise specifically provided herein, if Kornberg remains employed by the
Company following the expiration of the Employment Period, this Agreement shall
thereupon terminate and Kornberg’s employment with the Company shall be “at
will”.


2. The Company shall pay to Kornberg, for all services rendered by him during
the Employment Period, compensation as follows:


(a) Salary (“Base Salary”) at the annual rate of $840,000, plus such additional
amounts, if any, as the Executive Compensation Committee of the Board of
Directors of the Company (the “Compensation Committee”) may from time to time
determine, payable in accordance with the Company’s current practice. Once
increased, the Base Salary may not be decreased without Kornberg’s prior written
consent.







--------------------------------------------------------------------------------





(b) During the Employment Period, Kornberg may receive from time to time, in the
sole discretion of the Compensation Committee, annual incentive compensation
under the Company’s annual incentive plans or programs generally made available
to the Company’s senior executives (“Incentive Compensation”) under the
Company’s 2000 Stock Incentive Plan, as amended (the “2000 Plan”), on such terms
and conditions as determined by the Compensation Committee, it being understood
that (A) the target amount of Kornberg’s total direct compensation (consisting
of Kornberg’s Base Salary and Incentive Compensation opportunity) for each full
fiscal year of the Employment Period shall not be less than $3,500,000 (“Total
Direct Compensation”) (it being further understood that (x) the target amount of
Total Direct Compensation for each full fiscal year of the Employment Period
shall be established by the Compensation Committee and (y) the Incentive
Compensation component of Total Direct Compensation is variable), (B) the
performance criteria to which Incentive Compensation is subject shall be based
solely on Company-wide performance measures that are the same as the
Company-wide performance measures applicable to the other most senior executive
officers of the Company, as a group, for such period, (C) the Compensation
Committee shall not exercise negative discretion to reduce the Incentive
Compensation to be paid to Kornberg if such Company-wide performance measures
are met, and (D) Incentive Compensation payable to Kornberg under this Paragraph
2(b) may be payable in cash or in shares of the Company’s common stock, as
determined by the Compensation Committee in its discretion. Incentive
Compensation payable under this Paragraph 2(b) in respect of a completed fiscal
year shall be paid no later than the end of the calendar year in which the
fiscal year to which it relates ends promptly after completion of the Company’s
audited year-end financial statements for such fiscal year (but in any event by
the end of the calendar year in which such fiscal year ends) and at the same
time as incentive compensation is paid to the other most senior executive
officers of the Company. Incentive Compensation payable under this Paragraph
2(b) in respect of a Termination that occurs during the Employment Period shall
be paid on the 60th day after his Termination of Employment based on unaudited
financial information for the relevant period, subject to Paragraph 12(c) hereof
and the terms of the CIC Agreement. If Kornberg voluntarily terminates his
employment with the Company without Good Reason (as defined in the CIC
Agreement) or if the Company terminates his employment for Cause (as defined in
the CIC Agreement), Kornberg shall forfeit his right to receive any Incentive
Compensation accrued but unpaid in accordance with this Paragraph 2(b).


3.    During the Employment Period, Kornberg shall be entitled to participate
in, and receive benefits in accordance with, the Company’s employee benefit
plans and programs at the time maintained by the Company for its executives,
subject to the provisions of such plans and programs. In addition, during the
Employment Period, the Company will provide Kornberg, at the Company’s expense,
with (i) a monthly automobile allowance equal to the amount being provided on
the date of this Agreement, (ii) reimbursement for actual expenses, including
fuel, insurance and maintenance incurred in connection with operating such
automobile, and (iii) a monthly expense allowance equal to the amount currently
being provided on the date of this Agreement for use at Kornberg’s discretion.


4.    During the Employment Period, Kornberg shall be entitled to receive
reimbursement for all expenses reasonably incurred by him in connection with his
duties hereunder in accordance with the usual policies and procedures of the
Company.


5.    (a)    During the Employment Period, Kornberg shall be entitled to receive
an annual amount from the Company of $200,000 for the cost of obtaining life
insurance as Kornberg determines in his discretion. This benefit is intended to
be in addition to, and not in lieu of, any group life insurance coverage
provided by the Company.
(b)    In addition to the insurance provided for in Paragraph 5(a) hereof, the
Company, in its discretion, and at its own cost and expense, may also obtain
insurance covering Kornberg’s life in such amount as it considers advisable,
payable to the Company, and Kornberg agrees to cooperate fully to enable the
Company to obtain such insurance.


6.    The Employment Period may be earlier Terminated only as follows:


(a)    By action of the Board of Directors of the Company, upon notice to
Kornberg, if during the Employment Period Kornberg shall fail to perform his
duties with the Company due to a disability (for which he qualifies for
disability benefits) (“Disability”), or for Cause;




2

--------------------------------------------------------------------------------





(b)    By the Company other than for Cause or for Disability or by Kornberg for
Good Reason;


(c)    By Kornberg, voluntarily upon 90 days’ prior written notice other than
for Good Reason under Paragraph 6(b); or


(d)    By the Company due to Kornberg’s death.


The Company shall be responsible for Kornberg’s reasonable attorney’s fees and
disbursements in any action to recover any amounts due him or obtain other
relief under this Agreement or in any action relating to a breach by the Company
of this Agreement.


7.    (a)     Kornberg acknowledges that his services hereunder are of a special
and unique nature and his position with the Company places him in a position of
confidence and trust with clients and employees of the Company. Therefore, and
in consideration of the Company’s performance of its covenants and agreements
under this Agreement, Kornberg will not at any time during his employment with
the Company and for a period of two years thereafter (the “Restrictive Period”),
directly or indirectly, engage in any business (as an owner, joint venturer,
partner, stockholder, director, officer, consultant, agent or otherwise, other
than as the owner of less than 1% of the outstanding class of a publicly traded
security) which competes with the business in which the Company is presently
engaged or may be engaged at any time during his employment with the Company.


(b)    Kornberg agrees that he will not (except on behalf of the Company during
his employment with the Company), during the Restrictive Period, employ or
retain, solicit the employment or retention of, or knowingly cause or encourage
any entity to retain or solicit the employment or retention of, any person who
is or was an employee of the Company at any time during the period commencing 12
months prior to the Termination of Kornberg’s Employment with the Company. After
Termination of Kornberg’s Employment with the Company: (i) Kornberg will refrain
from disparaging, whether orally, in writing or in other media, the Company, its
affiliates, the officers, directors and employees of each of them, and the
products and services of each of them, and (ii) the Company will not disparage
Kornberg or otherwise comment upon the employment performance of Kornberg other
than as may be required by law or as requested by Kornberg.


(c)    Any discovery, design, invention or improvement (whether or not
patentable) that Kornberg develops during his employment with the Company
(whether or not during his regular working hours or on the Company’s premises)
and that is related to the Company’s business or operations as then conducted or
contemplated, shall belong solely to the Company and shall be promptly disclosed
to the Company. During the period of his employment with the Company and
thereafter, Kornberg shall, without additional compensation, execute and deliver
to the Company any instruments of transfer and take any other action that the
Company may reasonably request to carry out the provisions of this Paragraph,
including executing and filing, at the Company’s expense, patent and/or
copyright applications and assignments of such applications to the Company.


(d)    Kornberg will not at any time, directly or indirectly, without the
Company’s prior written consent, disclose to any third party or use (except as
authorized in the regular course of the Company’s business or in Kornberg’s
performance of his responsibilities as the Company’s Chief Executive Officer)
any confidential, proprietary or trade secret information that was either
acquired by him during his employment with the Company or thereafter, including,
without limitation, sales and marketing information, information relating to
existing or prospective customers and markets, business opportunities, and
financial, technical and other data (collectively, the “Confidential
Information”). After Termination of Kornberg’s Employment with the Company for
any reason and upon the written request of the Company, Kornberg shall promptly
return to the Company all originals and/or copies of written or recorded
material (regardless of the medium) containing or reflecting any Confidential
Information and shall promptly confirm in writing to the Company that such
action has been taken. Notwithstanding the foregoing, the following shall not
constitute Confidential Information: (i) information that is already in the
public domain at the time of its disclosure to Kornberg; (ii) information that,
after its disclosure to Kornberg, becomes part of the public domain by
publication or otherwise other than through Kornberg’s act; and (iii)
information that Kornberg received from a third party having the right to make
such disclosure without restriction on disclosure or use thereof.


3

--------------------------------------------------------------------------------







(e)    Nothing in this Agreement shall be construed to prevent Kornberg from (i)
responding truthfully to a valid subpoena; (ii) reporting to, communicating
with, contacting, responding to an inquiry from, cooperating with, providing
relevant information to or otherwise participating or assisting in an
investigation conducted by: (A) any federal, state or local governmental or
regulatory body or official(s) or self-regulatory organization regarding a
possible violation of any state or federal laws or regulations that has
occurred, is occurring or is about to occur, including, but not limited to, the
Department of Justice, the Securities and Exchange Commission and any other
equivalent office of a federal or state agency or Inspector General; or (B) the
Equal Employment Opportunity Commission, the National Labor Relations Board or
any other governmental authority with responsibility for the administration of 
labor or employment laws regarding a possible violation of such laws. Prior
authorization of the Company shall not be required to make any reports or
disclosures described above and Kornberg is not required to notify the Company
that he has made such reports or disclosures. Additionally, Kornberg will not be
held criminally or civilly liable for disclosure of a trade secret made in
confidence to a government official (federal, state, or local) or to an attorney
for the sole purpose of reporting or investigating a suspected legal violation.
Further, Kornberg will not be liable for disclosing a trade secret in a lawsuit
and other proceeding if the filings are made under seal.


8.    Kornberg acknowledges that, in view of the nature of the Company’s
business, the restrictions contained in this Agreement are reasonably necessary
to protect the legitimate business interests of the Company and its affiliates
and that any violation of such restrictions will result in irreparable injury to
the Company for which money damages will not be an adequate remedy. Accordingly,
Kornberg agrees that, in addition to such money damages, he may be restrained
and enjoined from any continuing breach of such covenants without any bond or
other security being required by any court. In the event of a material violation
by Kornberg of any provision of Paragraph 7 hereof, any severance compensation
being paid to Kornberg pursuant to the CIC Agreement or otherwise shall
immediately cease, and the provisions of Section 5 of the CIC Agreement
(regarding the obligation to repay the Company in certain instances) shall apply
to such breach. If any restriction contained in this Agreement shall be deemed
to be invalid, illegal or unenforceable by reason of the extent, duration or
geographical scope, or otherwise, then the court making such determination shall
have the right to reduce such extent, duration, geographical scope or other
provisions hereof, and in its reduced form such restriction shall then be
enforceable in the manner contemplated thereby.


9.    Any offer, notice, request or other communication hereunder shall be in
writing and shall be deemed to have been duly given if hand delivered or mailed
by registered or certified mail, return receipt requested, addressed to the
respective address of each party hereinafter set forth, or to such other address
as each party may designate by a notice pursuant hereto, which change of address
notice shall be effective upon receipt thereof.


If to the Company:
Comtech Telecommunications Corp.
68 South Service Road
Melville, NY 11747
 
Attention: Secretary
 
 
If to Kornberg:
At his home address appearing in the records of the Company.



10.    If any provision of this Agreement shall be held for any reason to be
unenforceable, the remainder of this Agreement shall nevertheless remain in full
force and effect.




4

--------------------------------------------------------------------------------





12.    This Agreement, including, without limitation, the provisions of this
Paragraph 11, shall be binding upon and inure to the benefit of, and shall be
deemed to refer with equal force and effect to, any corporate or other successor
to the Company which shall acquire, directly or indirectly, by merger,
consolidation, purchase or otherwise, all or substantially all of the assets or
business of the Company. This Agreement shall not be assignable by the Company
or any such successor, except to the corporate or other successor referred to in
the preceding sentence. Kornberg may not assign, pledge or encumber his interest
in this Agreement without the written consent of the Company. This Agreement
shall be binding upon and inure to the benefit of Kornberg, his heirs and
personal representatives. This Agreement constitutes the entire agreement by the
Company and Kornberg with respect to the subject matter hereof and supersedes
any and all prior agreements or understandings between Kornberg and the Company
with respect to the subject matter hereof, whether written or oral (including,
without limitation, the Prior Agreement). This Agreement may be amended or
modified only by a written instrument executed by Kornberg and the Company. This
Agreement shall be construed and enforced in accordance with the laws of the
State of New York, without regard to its conflict of law principles.


12.    (a)    The Company may withhold from any amounts payable under this
Agreement such federal, state and local taxes as may be required to be withheld
pursuant to any applicable law or regulation.


(b)    The intent of the parties is that payments and benefits under this
Agreement comply with Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. If Kornberg notifies the Company (with specificity as to
the reason therefor) that Kornberg believes that any provision of this Agreement
(or of any award of compensation) would cause Kornberg to incur any additional
tax or interest under Code Section 409A, the Company shall, after consulting
with Kornberg, reform such provision to try to comply with Code Section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Code Section 409A. To the extent that any provision hereof is
modified in order to comply with Code Section 409A, such modification shall be
made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to Kornberg and the Company of
the applicable provision without violating the provisions of Code Section 409A.


(c)    “Termination (Terminates or Terminated)”, “Termination of Employment” and
“Termination of the Employment Period” means an event by which Kornberg’s then
current employment relationship with the Company and all subsidiaries (or a
successor) has ended, regardless of whether Kornberg has been subsequently
rehired into a new position (including, without limitation, as a consultant).
However, notwithstanding the foregoing or any other provision to the contrary in
this Agreement, any payment or the provision of any benefit that is specified as
subject to this Paragraph or any other payment or provision of any benefit which
constitutes a deferral of compensation for purposes of Code Section 409A that is
to made upon a Termination of Employment shall only be made upon a “separation
from service,” as defined in Treasury Regulation Section 1.409A-1(h) and, if
Kornberg is deemed on the date of such termination to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), such payment
or benefit shall be made or provided (subject to the second to last sentence of
this Paragraph 12(c)) at the date which is the earlier of (i) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of Kornberg, and (ii) the date of Kornberg’s death (the “Delay
Period”). Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Paragraph 12(c) (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to Kornberg in a lump sum, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein. Notwithstanding the
foregoing, to the extent that the foregoing applies to the provision of any
ongoing welfare benefits to Kornberg that would not be required to be delayed if
the premiums therefor were paid by Kornberg, Kornberg shall pay the full cost of
the premiums for such welfare benefits during the Delay Period and the Company
shall pay Kornberg an amount equal to the amount of such premiums paid by
Kornberg during the Delay Period promptly after its conclusion. Subject to the
previous sentence, the Company shall pay the Company portion of the premiums for
any such ongoing welfare plan benefits on a monthly basis not later than the
month following the due date for such premiums.




5

--------------------------------------------------------------------------------





(d)    Following the occurrence of a Change in Control, in the event that
Kornberg becomes liable for any additional tax, interest or penalty under Code
Section 409A or any damages resulting from the failure of the payments and
benefits provided under this Agreement or any other agreement between Kornberg
and the Company (including the CIC Agreement) to comply with Code Section 409A
resulting from a failure of the Company to comply with a documentary or
operational requirement under Code Section 409A, Kornberg shall be entitled to
receive payment from the Company fully indemnifying him on an after-tax basis
for the effect of such additional tax, interest, penalty or damages. Such
additional indemnification payment shall be made within ninety days following
the date on which Kornberg remits such additional tax, interest, penalty or
damages.


(e)    Any expense reimbursement under this Agreement (including Paragraph 4 or
5(a)) hereof shall, except as permitted under Code Section 409A, be made on or
before the last day of the taxable year following the taxable year in which such
expense was incurred by Kornberg, and no such reimbursement or the amount of
expenses eligible for reimbursement in any taxable year shall in any way affect
the expenses eligible for reimbursement in any other taxable year. The right to
receive a reimbursement or an in-kind benefit payable hereunder is not subject
to liquidation or exchange for another benefit.


(e)    Notwithstanding anything in this Agreement or elsewhere to the contrary,
a Termination of Employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits that constitute “non-qualified deferred compensation” within the
meaning of Code Section 409A upon or following a Termination of Kornberg’s
Employment unless such Termination is also a “separation from service” within
the meaning of Code Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service” and the date of such separation from
service shall be the date of Termination for purposes of any such payment or
benefits.


(f)    Whenever a payment under this Agreement may be paid within a specified
period, the actual date of payment within the specified period shall be within
the sole discretion of the Company. With regard to any installment payments
provided for under this Agreement, each installment thereof shall be deemed a
separate payment for purposes of Code Section 409A.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first written above.


 
 
 




COMTECH TELECOMMUNICATIONS CORP.
 
                By:
/s/ Michael D. Porcelain
 
 
Authorized Signatory
 
 
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Fred Kornberg
 
 
Fred Kornberg








